 

EXHIBIT 10.1

Memorandum of Understanding

This Memorandum of Understanding (“MOU”) is entered into and is effective as of
11 Nov. 2006, between Stewart & Stevenson Tactical Vehicle Systems LP d/b/a
Tactical Vehicle Systems, a Division of Armor Holdings, Inc., (“TVSLP”) and
Force Protection Inc., (“FPI”), Individually, a “Party” and collectively, the
“Parties.”

Whereas FPI is a new business which has designed and produced a mine-protected
and armored vehicle called the Cougar;

Whereas the Government requires additional Cougar vehicles;

Whereas FPI has limited capacity to meet these requirements and needs industry
assistance in the production of FPI’s Cougar vehicles;

Whereas TVSLP has recognized capability in combat vehicle systems integration,
to include production expertise, and has available capacity for automotive
integration and final assembly; and

                Whereas, TVSLP and FPI intend to establish a relationship where
FPI will be the Prime and TVSLP with be the Subcontractor, for automotive
integration and final assembly of two hundred (200) variants of the Cougar
vehicle (“Work”).

Therefore, TVSLP and FPI to the extent allowed by applicable law and
regulations, agree to the following:

1.             Subcontractor Relationship

The Parties agree to negotiate a subcontract agreement for fabrication of the
Cougar structures in accordance with the attached Term Sheet (Attachment A).

2.                                     Term and Conditions

The terms and conditions of the subcontract agreement will be mutually agreed
upon by the parties for the Work which will be substantially similar to the
attached form of subcontract (Attachment B).

3.                                       Expenses

Each of the Parties will bear all expenses incurred by it or on its behalf in
connection with its actions pursuant to this MOU.

4.                                       Assignment

Neither Party may assign or delegate to a third party (including but not limited
to any successor in interest to either Party as the result of a merger, sale or
acquisition of all or substantially all of the assets or stock of either Party)
such Party’s rights or obligations in connection with this MOU without the
written consent of the other Party.

5.                                     Severability

This MOU will be interpreted in such manner as to be effective and valid under
any applicable law and/or regulation, but if any provision of this MOU is held
to be prohibited by or invalid under any applicable law and/or regulation, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this MOU.


--------------------------------------------------------------------------------




 

6.                                       Entire Agreement

This MOU constitutes the entire agreement between the Parties with respect to
the subject matter hereof, and supercedes any prior understandings, agreements
or representations by or between the Parties, written or oral, that may have
related in any way to the subject matter hereof.

7.                                     Life of the Agreement

This MOU shall be effective from the date of the last signature below.  The life
of the agreement will be for five (5) years with an option to renew upon mutual
agreement of the parties. The MOU may be terminated by either party upon ninety
(90) days written notice.

8.                                     Confidentiality and Intellectual Property

The Parties agree to abide by the confidentiality agreement dated September
2006. FPI shall at all times retain the sole and exclusive rights to the design
of the Cougar vehicles or any of its derivatives or improvements, and the
design, bill of materials, drawings, work instructions, transition to production
plans, and technical data package relating to the Cougar vehicles whether
provided by FPI, developed by TVSLP from FPI information or the Work or
developed by FPI and TVSLP jointly (“Intellectual Property”) provided, however,
TVSLP shall own any production processes and knowhow developed by TVSLP in the
performance of the Work and FPI shall have the limited right to use such
processes solely for the Work and not for use by a 3rd party.  TVSLP agrees to
implement a firewall procedure, acceptable to FPI, with respect to FPI
Confidential Information and Intellectual Property to prevent disclosures to
other corporations, divisions, affiliates, contractors or consultants to TVSLP.

9.                                       Public Relations Clause

Any news release, public announcement, advertisement, or other publicity to be
released by a party in connection with this MOU must first have the prior
written approval of the other party, which approval shall not be unreasonably
withheld.

10.                                 Limitation of Liability

EXCEPT AS SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES AND EACH PARTY HEREBY
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE PRODUCTS AND SERVICES CONTEMPLATED BY THIS AGREEMENT, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTIBILITY, NON-INFRINGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE.

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL PUNITIVE OR EXEMPLARY DAMAGES, EVEN IF THAT PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES ARISING FROM ANY PROVISION OF
THIS AGREEMENT, SUCH AS, BUT NOT LIMITED TO, LOSS OF USE, INCOME OR PROFITS, OR
ANTICIPATED PROFITS OR LOST BUSINESS OR THE COSTS OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES.

11.           Dispute Resolution

All claims, disputes controversies, or other matter in question arising out of,
connected with, or relating to the Agreement that cannot be resolved by the
Parties through face to face negotiations between senior executives of each
Party, will be settled by binding arbitration in accordance with the Commercial
Rules of the American Arbitration Association then in effect.  All arbitration
proceedings will be held in New York. The administrative costs of any
arbitration or litigation will be borne equally by the Parties pending the
arbitrator’s award.  The arbitrator shall be bound by the express provisions set
forth in this agreement and shall not modify any terms of this agreement or make
any award of damages in excess of the amounts set forth in this agreement or
grant any relief not expressly set forth in this agreement.  The determinations
of the arbitrator shall be final and, except as provided by law, shall not be
subject to judicial review.  Any court of competent jurisdiction may enforce any
award or determination rendered by the arbitrator.  The language to be used in
the arbitral proceedings shall be English.  The arbitrator shall not have the
authority to award consequential damages of any sort (which are


--------------------------------------------------------------------------------




defined to include, without limitation, damages for lost profits, damages for
delay, damages for lost opportunities and the like) or punitive exemplary
damages of any sort.  This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York without
regard to its conflict of law principles.

In Witness Whereof, the Parties have executed this MOU

Stewart & Stevenson Tactical Vehicle

 

Force Protection, Inc.

Systems LP d/b/a Tactical Vehicle Systems,

 

 

a Division of Armor Holdings, Inc.

 

 

 

 

 

/s/ Richard C. Hammond

 

/s/ Raymond W. Pollard

Name: Richard C. Hammond

 

Name: Raymond W. Pollard

Title: SVP, General Manager

 

Title: COO

Date: November 10, 2006

 

Date: November 10, 2006

 

Attachment A:  Term Sheet

TVSLP/FPI Subcontractor Relationship for Cougar Production

TVSLP Scope

1)                                    Exclusively for a minimum of two hundred
(200) Cougar variants TVSLP intend to provide automotive integration and final
assembly and deliver to and FPI designated location.

2)                                    TVSLP will buy all material and services
and manage the supply chain for TVSLP’entire content. Alternatively, upon mutual
agreement, FPI may buy all material, manage the supply chain and provide to
TVSLP.

3)                                    Price lead-time and delivery schedules
will be mutually agreed at the time of negotiation of the subcontract.

4)                                    Respond to an RFQ for the Work.

5)                                    Tear down and rebuild a Cougar vehicle
provided by FPI, develop and provide FPI with electrical schematics, assembly
drawings, fluid/fuel and pneumatic schematics and work instructions for
Automotive Integration and Final Assembly.

FPI SCOPE

1)                                    Provide TVSLP with the Confidential
Information and Intellectual Property associated with the automotive integration
and final assembly of the Cougar vehicle to be fabricated by TVSLP.

2)                                    Provide TVSLP with a Cougar vehicle.

3)                                    Provide TVSLP with an RFQ for the Work.

Other Conditions of this Agreement

1)                                    TVSLP will not use any of FPI’s
Confidential Information or Intellectual Property except for performance of the
Work.

Not Included in this Agreement

1)                                    Capsule Fabrication, Automotive
Integration and Final assembly of Buffalo, Mastiff or Cheetah

2)                                    Cougar and its variants service and
support work.


--------------------------------------------------------------------------------